Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Response filed 03/22/2021 has been entered.  Claims 1, 9, 11-12, 15, 18, 22-24 have been amended.  Claims 2, 4, 6-8, 13, 16, 19-21 and 26 have been cancelled.  Therefore, Claims 1, 3, 5, 9-12, 14-15, 17-18, 22-25 and 27-34 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 3, 5, 9-12, 14-15, 17-18, 22-25 and 27-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 5 recites dependency from cancelled Claim 2.  For purposes of applying prior art, this claim will be examined as being dependent from Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-12, 14-15, 17-18, 22-25 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Scannon et al. (US 2011/0258837 A1) in view of Wilson et al. (US 2016/0312485 A1).
Claims 1 and 15; Scannon discloses a customizable facility (100) for manufacturing at least one pharmaceutical product (Abstract), the customizable facility comprising: at least one central unit (112) positioned on a floor (Paragraphs [0016] and [0022]) of the customizable facility (Paragraph [0016]); and a plurality of modular units (114) in communication with the at least one central unit (As displayed in Figure 4) such that the at least one central unit provides shared utilities to each modular unit (Paragraph [0016]), the plurality of modular units including a first set of modular units (114a-114i) for manufacturing a first pharmaceutical product (End of Paragraph [0006]), the first set of modular units having a first modular unit that can perform the functions and processes of a fermentation unit, a second modular unit that is a pre-viral unit, a third modular unit that is a post-viral unit, a fourth modular unit that is a fill-finish unit (Paragraph [0030] and [0082]), and a second set of modular units for manufacturing a second pharmaceutical product (End of Paragraph [0006]), the second set of 114j-114r) having a seventh modular unit that can perform the functions and processes of a fermentation unit, an eighth modular unit that is a pre-viral unit, a ninth modular unit that is a post-viral unit, a tenth modular unit that is a fill-finish unit (Paragraph [0030] and [0082]), wherein the plurality of modular units are arranged in a linear array (Formation of 114 into separate linear arrays as displayed in Figure 4) including a spine (Formation of core 112 as is displayed in Figure 4) formed by the at least one central unit (112) and wherein each modular unit of the plurality of modular units is in direct facing relation with another modular unit of the plurality of modular units (As seen in Figure 4) and wherein the first set of modular units (114a-114i) and the at least one central unit (112) are connected and accessible (Paragraphs [0004], [0007], [0025] and [0083]) from a first shared corridor (101a), and wherein the second set of modular units (114j-114r) and the at least one central unit (112) are connected and accessible (Paragraphs [0004], [0007], [0025] and [0083]) from a second shared corridor (101b).
Scannon does not expressly disclose a fifth modular unit that is a dosage formulation unit, and a sixth modular unit that is a packaging unit or an eleventh modular unit that is a dosage formulation unit, and a twelfth modular unit that is a packaging unit.
Since Scannon discloses each of the components 34 performs one or more steps of a chemical, a biological, or a pharmaceutical manufacturing process (Paragraph [0030]),  the first bay 14a accommodates a first facility 22a for performing a first manufacturing process, the second bay 14b accommodates a second facility 22b for performing a second manufacturing process, and so on. This configuration advantageously enables the various facilities 22 to perform multiple overall manufacturing processes, or portions or steps of the same overall manufacturing process, in parallel, or in series (Paragraph [0024]), as well as performing any other manufacturing process not specifically described hereinabove (Paragraph [0065]) and each of the bays 114a-114r define workspaces 120 accommodating facilities 122 for performing manufacturing processes and can be identical to and include each and every Paragraph [0082])… Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Scannon with a fifth modular unit that is a dosage formulation unit, and a sixth modular unit that is a packaging unit or an eleventh modular unit that is a dosage formulation unit, and a twelfth modular unit that is a packaging unit, since Scannon implies that any whole, part or portion of a process of manufacturing a pharmaceutical can take place individually or together within a single or multiple modular manufacturing bays 114 to provide final steps to the finishing of a pharmaceutical product manufacturing and preparing for shipment. 
Further, Scannon discloses the position or location of the "core" relative to the bays 14 is not limited to any of the positions or locations described herein, but rather, can include any building, portion of a building, or structure positioned relative to any of the other system components including the bays 14. As such, the term "core" is not limited to being located in the center of the system or in any other location. Moreover, as mentioned above, the bays 14 are disposed outside of the core 12, and therefore, the core 12 does not accommodate, surround, or otherwise contain the bays 14 (Paragraph [0016]) but does not expressly disclose wherein the at least one central unit positioned on a ground surface, the first set of modular units are located at least one floor vertically above the at least one central unit or wherein the second set of modular units are located  at least one floor vertically above the at least one central unit.
Wilson discloses a multistory rack system (100) comprising a plurality of modular units (106) displaced on a plurality of floors (Second and third floors as displayed in Figure 1) above a ground floor level (Figure 1) and wherein the modular housing units may be placed into an assembled rack and coupled to utilities via a particularly-configured utility connector (Paragraph [0039] and [0078]) for the purpose of providing a reusable rack that supports a number of prefabricated modular housing units, each of the plurality of prefabricated modular housing units includes: a modular unit electrical 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Scannon with wherein the at least one central unit positioned on a ground surface, the first set of modular units are located at least one floor vertically above the at least one central unit or wherein the second set of modular units are locate at least one floor vertically above the at least one central unit, as taught by Wilson, in order to provide a reusable rack that supports a number of prefabricated modular housing units on a multistory footprint.
Further, Scannon discloses a shell (16), wherein the at least one central unit is positioned at least partially within the shell and the plurality of modular units are positioned at least partially within the shell (Figure 1 and as is described in Paragraph [0022]) but does not expressly disclose the shell is supported on footings secured in the ground surface. 
Since it is well known in the art to provide concrete footings or a foundation to a temporary or permanent building shell, warehouse, or other enclosing structure to provide a stable surface on which said shell can be secured and supported without degradation of the surround earth; before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Scannon, as modified above, with wherein the shell is supported on footings secured in the ground surface. 
Please note the method steps of Claim 15 of providing are deemed obvious to the construction of the customizable facility as described in the rejection to Claim 1 above. 
Claims 3 and 17; Scannon discloses wherein the plurality of modular units includes a media buffer facility (Paragraph [0051]), an office (Paragraph [0060]), a personnel unit (Paragraph [0060]), and a production unit (Paragraph [0030]
Claims 5 and 18; Scannon discloses wherein the plurality of modular units is arranged to maximize a number of modular units within the shell while minimizing a footprint of the shell (As is displayed in Figure 4).
Claims 9-10 and 22; Scannon discloses further comprising a bioreactor supported on the ground surface/within one of the plurality of modular units/within the shell (Paragraph [0051]).
Claims 11 and 23; Scannon discloses wherein an outer wall of the customizable facility is formed by the shell (16), the shell entirely enclosing the at least one central unit and the plurality of modular units (Figure 1).
Claims 12 and 24; Scannon discloses wherein the shell includes at least one side wall, the at least one side wall encircling the at least one central unit (Figure 1) and the plurality of modular units (Figure 1), but does not expressly disclose a roof secured to an upper edge of the at least one side wall, the roof extending over the at least one central unit and the plurality of modular units.
Since Scannon discloses in certain embodiments, the manufacturing system may comprise the core, bays, holding area and auxiliary stations within the same housing structure (Paragraph [0060]), and such it would be prudent to protect the manufacturing system surrounded by the housing structure, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Scannon with a roof secured to an upper edge of the at least one side wall, the roof extending over the at least one central unit and the plurality of modular units, in order to provide adequate protection from the elements for the equipment within the manufacturing system.
Claim 14; Scannon discloses wherein at least one of the plurality of modular units is configured for cell therapy operations (Paragraph [0030]).
Claim 25; Scannon does not expressly disclose wherein at least one pharmaceutical product is a biosimilar product but does disclose a modular manufacturing facility which is capable of any Paragraph [0006]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Scannon with wherein at least one pharmaceutical product is a biosimilar product, in order to produce a desired end product for retail sale, which is substantially similar to a marketed generic product, which is desired to produce, as Scannon discloses that their manufacturing facility is capable of producing a variety of end products with a diverse manufacturing process range. 
Claim 27; Scannon discloses wherein a number of a modular unit of the first set of modular units is increased or decreased depending on demand for the first pharmaceutical product (As is discussed in Paragraph [0071]).
Claim 28; Scannon discloses wherein a dimension of a modular unit of the first set of modular units is increased or decreased depending on demand for the first pharmaceutical product (Paragraph [0120]).
Claim 29; Scannon discloses wherein a number of a modular unit of the second set of modular units is increased or decreased depending on demand for the second pharmaceutical product  (As is discussed in Paragraph [0071]).
Claim 30; Scannon discloses wherein a dimension of a modular unit of the second set of modular units is increased or decreased depending on demand for the second pharmaceutical product (Paragraph [0120]).
Claim 31; Scannon discloses increasing or decreasing a number of a modular unit of the first set of modular units depending on demand for the first pharmaceutical product (As is discussed in Paragraph [0071]
Claim 32; Scannon discloses increasing or decreasing a dimension of a modular unit of the first set of modular units depending on demand for the first pharmaceutical product (Paragraph [0120]).
Claim 33; Scannon discloses increasing or decreasing a number of a modular unit of the second set of modular units depending on demand for the second pharmaceutical product (As is discussed in Paragraph [0071]).
Claim 34; Scannon discloses increasing or decreasing a dimension of a modular unit of the second set of modular units depending on demand for the second pharmaceutical product (Paragraph [0120]).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J GITLIN whose telephone number is (571)270-5525.  The examiner can normally be reached on Monday through Thursday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.G/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635